SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of the 3rd day of September, 2008 (the “Effective Date”) by and among
BioAuthorize Holdings, Inc. formerly known as Genesis Holdings, Inc., a Nevada
corporation (“Company”), and Launch Pad Research and Marketing Company, an
Arizona corporation (“Launch”).


RECITALS


 
A. Subject to the terms and conditions set forth in this Agreement and pursuant
to Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 promulgated thereunder, the Company desires to issue and
sell to Launch, and Launch desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants, conditions and agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Launch (each a “Party” and collectively, the
"Parties") hereby agree as follows:


SECTION 1


PURCHASE AND SALE


1.1 Purchase and Sale. 
 
(a) On the terms and subject to the conditions of this Agreement, at the Closing
referred to in Section 2.1 hereof, Company shall sell, convey, assign, transfer
and deliver to Launch, and Launch shall purchase, acquire and accept delivery of
Four Million (4,000,000) duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock, par value $.001 per share, of the Company
free and clear of all liens and encumbrances imposed by Company other than
restrictions on transfer as set forth in this Agreement (the “Shares”).


(b)To effect the transfer contemplated by Section 1.1(a), at the Closing, the
Company shall deliver or cause to be delivered to Launch, against the payment
therefore in accordance with Section 1.2 hereof, a stock certificate(s) for
4,000,000 shares of Common Stock of the Company (each a “Certificate”)
representing the Shares.
  
1.2 Purchase Price and Security. 


(a) As payment for the Shares being acquired by Launch hereunder, Launch shall
pay to Company $0.02 per share of common stock for a total sum of Eighty
Thousand Dollars ($80,000.00) (the “Purchase Price”) which shall be payable in
cash or certified funds at the Closing.
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 1

--------------------------------------------------------------------------------

Execution Copy 
SECTION 2


CLOSING AND THE PRE-CLOSING PERIOD


2.1 Closing. The closing of the purchase and sale of the Shares pursuant to this
Agreement (the "Closing") shall be on September 3, 2008 at 12:00 p.m. (the
"Closing Date") and shall occur at the offices of the Company, 15849 N. 71st
Street, Suite 226, Scottsdale, AZ 85254, or at such other time and place as
shall be mutually agreed to by the Parties.


At the Closing:


(a) Company shall deliver the Certificates representing the Shares to Launch
with instructions directing the transfer agent to register the Shares to Launch
on the books of the Company and a certificate executed by Company to the effect
that the conditions set forth in Section 6.2 have been satisfied;  


(b) Launch shall deliver to Company that same day immediately available funds or
a cashier's or certified check for $80,000.00; and


(c) A certificate executed by Launch to the effect that the conditions set forth
in Section 6.1 have been satisfied.


(d) The delivery of certificates of good standing by the Company and Launch
dated within five (5) days of the Closing.
 
2.2 Termination in Absence of Closing.
 
(a) Subject to the provisions of Section 6, if by the close of business on
September 5, 2008, the Closing has not occurred, then any Party hereto may
thereafter terminate this Agreement by written notice to such effect, to the
other Parties hereto, without liability of or to any party to this Agreement or
any representative of such Party unless the reason for Closing having not
occurred is (i) such Party’s willful breach of the provisions of this Agreement,
or (ii) if all of the conditions to such Party’s obligations set forth in
Section 6 have been satisfied or waived in writing by the date scheduled for the
Closing pursuant to Section 2.1, the failure of such Party to perform its
obligations under Section 2 on such date; provided, however, that the provisions
of Sections 7.1 through 7.5 and Section 8.1 shall survive any such termination;
and provided further, however, that any termination pursuant to this Section 2.2
shall not relieve any party hereto who was responsible for Closing having not
occurred as described in clauses (i) or (ii) above of any liability for (x) such
Party’s willful breach of the provisions of this Agreement, or (y) if all of the
conditions to such Party’s obligations set forth in Section 6 have been
satisfied or waived in writing by the date scheduled for the Closing pursuant to
Section 2.1, the failure of such Party to perform its obligations under this
Section 2 on such date.
 
(b) This Agreement and the transactions contemplated herein may be terminated
and abandoned at any time on or prior to the Closing Date by Launch if:
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 2

--------------------------------------------------------------------------------

Execution Copy 
1.  any representation or warranty made herein for the benefit of Launch, or any
certificate, schedule or document furnished to Launch pursuant to this Agreement
is untrue in any material respect; or
 
2.  The Company shall have defaulted in any material respect in the performance
of any material obligation under this Agreement.
 
(c) This Agreement and the transactions contemplated herein may be terminated
and abandoned at any time on or prior to the Closing Date by Company if:
 
1. any representation or warranty made herein for the benefit of Company, or any
certificate, schedule or document furnished to Company pursuant to this
Agreement is untrue in any material respect; or
 
2.  Launch shall have defaulted in any material respect in the performance of
any material obligation under this Agreement.
 
THE PRE-CLOSING PERIOD


2.3 Due Diligence, Delivery of Information, Inspection. During the period of
time prior to the Closing of this Agreement (the "Pre-Closing Period"), Company
shall make available to Launch for review and inspection the Company’s business,
its assets and all materials, documentation and other information relating to
the Company’s business, its assets and all other transactions contemplated by
this Agreement (the “Due Diligence”).


(a) For many months and weeks prior to the Effective Date (the “Due Diligence
Period”), Launch was given the opportunity to investigate, make its own
independent evaluation of the Company’s business, financial condition and the
risks associated with purchasing the Shares, and any and all other matters which
Launch determined to be relevant to its decision to purchase the Shares (the
“Investigation”). From the Investigation, Launch did not find any item for which
it disapproved or which in any way deterred Launch’s desire to close the
purchase of the Shares, or if it did so find any item of disapproval or
deterrence, such item was corrected by the Company to Launch’s satisfaction
prior to the Closing. Launch acknowledges that the Investigation was completed
to its satisfaction.
 
 
SECTION 3


REPRESENTATIONS AND WARRANTIES OF COMPANY


Company hereby represents and warrants to Launch that:
 
3.1 Corporate Existence and Qualification. Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; Company has the corporate power to own, manage, lease and hold its
properties and to carry on its business as and where such properties are
presently located and such business is presently conducted.
 
3.2 Authority, Approval and Enforceability. Company has all right, title and
interest in and to the Shares and has the authority to sell, convey, assign,
transfer and deliver to Launch the Shares free and clear of any and all liens,
mortgages, adverse claims, charges, security interests, encumbrances or other
restrictions or limitations whatsoever. This Agreement has been duly executed
and delivered by Company and Company, respectively, and Company and Company each
have all requisite power and legal capacity to execute and deliver this
Agreement and all collateral agreements executed and delivered or to be executed
and delivered in connection with the transactions provided for hereby, to
consummate the transactions contemplated hereby and by the collateral
agreements, and to perform their respective obligations hereunder and under the
collateral agreements. This Agreement and each collateral agreement to which
Company and Company are a party constitute, or upon execution and delivery will
constitute, the legal, valid and binding obligation of such Party, enforceable
in accordance with its terms, except as such enforcement may be limited by
general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or similar laws and judicial decisions from time to time in effect
which affect creditors’ rights generally.
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 3

--------------------------------------------------------------------------------

Execution Copy 
 
3.3 Capitalization and Corporate Records.
 
(a) Company’s authorized capital stock consists of 100,000,000 shares of Common
Stock, par value $.001 per share, and 1,000,000 shares of Preferred Stock, par
value $.001 per share, to be issued in series or classes as the Board of
Directors shall determine, of which 23,725,000 shares of Common Stock are issued
and outstanding. All of the outstanding shares of Company are duly authorized,
validly issued, fully paid and non-assessable and were not issued in violation
of (i) any preemptive or other rights of any person to acquire securities of
Company, or (ii) any applicable federal or state securities laws, and the rules
and regulations promulgated thereunder (collectively, the “Securities Laws”).
There are no outstanding subscriptions, options, convertible securities, rights
(preemptive or otherwise), warrants, calls or agreements relating to any shares
of capital stock of Company. Upon delivery to Launch at the Closing of
Certificates representing the Shares, good and valid title to the Shares will
pass to Launch, free and clear of all liens, mortgages, adverse claims, charges,
security interests, encumbrances or other restrictions or limitations
whatsoever, other than those arising from acts of Launch.
 
(b) The copies of the Articles of Incorporation and Bylaws of Company and the
Report on Form 10-KSB for the year ended 12/31/07 and the Reports on Form 10-Q
for the quarterly periods ending 3/31/08 and 6/30/08 provided to Launch al are
true, accurate, and complete and reflect all amendments, where applicable, made
through the date of this Agreement. Company’s stock and minute books made
available to Launch for review were correct and complete as of the date of such
review, no further entries have been made through the date of this Agreement,
and such minute books contain an accurate record of all required stockholder and
required corporate actions of the stockholders and directors (and any committees
thereof) of Company taken by written consent or at a meeting. All corporate
actions taken by Company have been duly authorized or ratified. All accounts,
books, ledgers and official and other records of Company fairly and accurately
reflect all of Company’s transactions, properties, assets and liabilities.
 
3.4 No Company Defaults or Consents. The execution and delivery of this
Agreement by Company and the performance by Company of its obligations hereunder
will not violate any provision of law or any judgment, award or decree or any
indenture, agreement or other instrument to which Company is a party, or by
which the properties or assets of Company are bound or affected, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under, any such indenture, agreement or other instrument, in
each case except to the extent that such violation, default or breach could not
reasonably be expected to delay or otherwise significantly impair the ability of
the parties to consummate the transactions contemplated hereby.
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 4

--------------------------------------------------------------------------------

Execution Copy 
 
3.5 Litigation. As of the Closing, Company is unaware of any litigation filed
against Company and has not received notification of any alleged facts which may
give rise to any threatened litigation which would have a material adverse
effect on Company.
 
3.6 Brokers or Finders. Company has not incurred or will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.
 
SECTION 4


REPRESENTATIONS AND WARRANTIES OF LAUNCH


Launch hereby represents and warrants to Company that:


4.1 Corporate Existence and Qualification; Authority, Approval and
Enforceability. Launch is a corporation duly organized, validly existing and in
good standing under the laws of the State of Arizona; Launch has the corporate
power to own, manage, lease and hold its properties and to carry on its business
as and where such properties are presently located and such business is
presently conducted. This Agreement has been duly executed and delivered by
Launch, and Launch has all requisite legal capacity to execute and deliver this
Agreement and all collateral agreements executed and delivered or to be executed
and delivered by Launch in connection with the transactions provided for hereby,
to consummate the transactions contemplated hereby, and to perform its
obligations hereunder. This Agreement to which Launch is a party constitutes, or
upon execution and delivery will constitute, the legal, valid and binding
obligation of Launch, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.
 
4.2 No Default or Consents. Neither the execution and delivery of this Agreement
nor the carrying out of the transactions contemplated hereby will:
 
(a)  violate any legal requirements applicable to Launch;
 
(b) violate, conflict with, result in a breach of, constitute a default under
(whether with or without notice or the lapse of time or both), or accelerate or
permit the acceleration of the performance required by, or give any other party
the right to terminate, any contract or permit applicable to Launch;
 
(c) result in the creation of any lien, charge or other encumbrance on any
property of Launch; or
 
(d) require Launch to obtain or make any waiver, consent, action, approval or
authorization of, or registration, declaration, notice or filing with, any
private non-governmental third party or any governmental authority.
 
4.3 No Proceedings. No suit, action or other proceeding is pending or, to
Launch’s knowledge, threatened before any governmental authority seeking to
restrain Launch or prohibit its entry into this Agreement or prohibit the
Closing, or seeking damages against Launch or its properties as a result of the
consummation of this Agreement.
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 5

--------------------------------------------------------------------------------

Execution Copy 
 
4.4 Investment Representations.
 
(a) Investment Intent. As a condition to the Company issuing the Shares to
Launch, Launch represents and warrants as follows:


(i) Respecting the Company, its business, plans and financial condition, and any
other matters relating to issuance of the Shares: Launch has received all
materials which have been requested by Launch including copies of the most
recent report filed by the Company with the Securities and Exchange Commission
on Form 10-Q for the quarterly periods ended March 31, 2008 and June 30, 2008
and Form 10-KSB for the year ending December 31, 2007; has had a reasonable
opportunity to ask questions of the Company and its representatives; and the
Company has answered all inquiries that Launch or Launch's representatives have
put to it. The Company undertakes no obligation to update, review or revise any
forward-looking statements to reflect any change in the Company's expectations
or any change in events, conditions, circumstances or assumptions on which any
such statements are based. Launch has had access to all additional information
necessary to verify the accuracy of the information set forth in this Agreement
and any other materials furnished herewith, and has taken all the steps
necessary to evaluate the merits and risks of an investment as proposed
hereunder.
 
 
(ii) Launch is experienced in evaluating and investing in newly organized
technology companies such as the Company. Launch has such knowledge and
experience in financial and business matters to enable Launch to evaluate the
merits and risks of an investment in the Shares, to make an informed investment
decision with respect thereto, and can afford to bear such risks, including,
without limitation, the risks of losing its entire investment in the Shares or
if Launch were to purchase shares of Common Stock upon exercise of the Shares.

 
 
(iii) Launch acknowledges, agrees and recognizes that neither the Company nor
any of its affiliates or agents or consultants have made any representation or
warranty concerning the Company's financial results, upon which Launch is
relying in accepting the issuance of the Shares. Launch is subscribing for the
Shares based solely upon Launch's own independent analysis of the Company's
business and the historical financial information which is publicly available.

 
 
(iv) Launch is aware that the Shares have not been registered under the
Securities Act of 1933 (the “Act”), that the Shares will be issued on the basis
of the statutory exemption provided by Section 4(2) of the Act or Regulation D
promulgated thereunder, or both, relating to transactions by an issuer not
involving any public offering and under similar exemptions under certain state
securities laws, that this transaction has not been reviewed by, passed on or
submitted to any Federal or state agency or self-regulatory organization where
an exemption is being relied upon, and that the Company's reliance thereon is
based in part upon the representations made by Launch in this Agreement. Launch
acknowledges that Launch has been informed by the Company, or is otherwise
familiar with, the nature of the limitations imposed by the Act (and applicable
state securities laws) and the rules and regulations thereunder on the transfer
of securities. In particular, Launch agrees that no sale, assignment or transfer
of any of the Shares shall be valid or effective, and the Company shall not be
required to give any effect to such sale, assignment or transfer, unless (i)
such sale, assignment or transfer is registered under the Act (and applicable
state securities laws), it being understood that the Shares are not currently
registered for sale and that the Company has no obligation or intention to so
register the Shares, except as contemplated hereunder or (ii) the Shares is
sold, assigned or transferred in accordance with all the requirements and
limitations of Rule 144 under the Act, it being understood that Rule 144 is not
available at the present time for the sale of the Shares, or (iii) such sale,
assignment or transfer is otherwise exempt from the registration under the Act
(and applicable state securities laws). Launch further understands that an
opinion of counsel and other documents may be required to transfer the Shares.
Launch acknowledges that the certificates evidencing the Shares shall bear the
following, or a substantially similar legend, and such other legends as may be
required by state blue-sky laws:


 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 6

--------------------------------------------------------------------------------

Execution Copy 
 
 
 
"The securities represented by this certificate have not been registered under
the Securities Act of 1933, or any state securities laws and neither such
securities nor any interest therein may be offered, sold, pledged, assigned or
otherwise transferred unless (1) a registration statement with respect thereto
is effective under the Act and any applicable state securities laws, or (2) the
Company receives an opinion of counsel to the holder of such securities, which
counsel and opinion are reasonably satisfactory to the Company, that such
securities may be offered, sold, pledged, assigned or transferred in the manner
contemplated without an effective registration statement under the Act or
applicable state securities laws."

(v) Launch is acquiring the Shares for investment for its own account and not
with the view to, or for resale in connection with, any distribution thereof or
the granting of any participation therein, and has no present intention of
distributing or selling to others any of such interest or granting
participations therein.
(vi) Launch acknowledges that a limited trading market for the Shares presently
exist and it is uncertain that a more active market for the Shares will develop
in the future, and that Launch may find it impossible to liquidate the
investment at a time when it may be desirable to do so, or at any other time.
 
 
(vii) Launch is not subscribing for the Shares because of or following any
advertisement, article, notice or other communication published in any
newspaper, magazine or internet site or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
or a subscription by a person other than a representative of the Company.

 
 
(viii) Launch is not relying on the Company with respect to the tax and other
economic considerations of an investment in the Shares.

 
 
(ix) There are no registration rights for the Shares.

(x) Without limiting the effect of any representation or warranty made by
Company or Company, Launch and/or her agents have met with representatives of
Company and Company and thereby have had the opportunity to ask questions of,
and receive answers satisfactory to Launch concerning Company, the Shares and
the terms and conditions of this transaction, as well as to obtain any
information requested by Launch including, but not limited to information
meeting the requirements of Rule 502(b) of Regulation D promulgated under the
Act, and Launch further confirms that all documents requested by her have been
and remain available for inspection or copying and that Launch has been supplied
with all of the additional information concerning this investment that has been
requested and has obtained other information necessary to verify the accuracy of
the information given to it.
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 7

--------------------------------------------------------------------------------

Execution Copy 
 
 (xi) Funds provided to Company by Launch are the exclusive property of Launch
and have not been obtained by Launch’s issuance of any securities in violation
of any federal or state securities laws. If any of the funds provide to Company
by Launch have been obtained from the resources of any person other than Launch,
such person is an “accredited investor” as that term is defined in Regulation D
promulgated under the Act and Launch has obtained such funds only after
disclosure of all material facts regarding Company, it business, properties and
financial condition and of Launch to such person so that the person meets all of
the qualifications and requirements in this Section 4.4.
 (xii) Launch acknowledges that the representations, warranties and agreements
made by Launch herein shall survive the execution and delivery of this
Agreement.
 
(b) Purchaser Qualifications. Launch has reviewed, understands and satisfies the
eligible purchaser requirements under this Agreement as set forth in Rule 501(a)
of Regulation D promulgated under the Act in that Launch at the time Launch was
offered the Shares, it was, and as of the date of this Agreement and as of the
Closing Date, will be an “accredited investor” as qualified under at least one
of the categories set forth in Rule 501(a), and Launch acknowledges that Company
and Company have relied on Launch’s representation to form a reasonable belief
that the Launch satisfies the eligible purchaser requirements set forth herein.
 
SECTION 5
 
OBLIGATIONS PRIOR TO THE CLOSING
 
5.1 Covenants of the Parties. Company and Launch covenant as follows:


(a) From the Effective Date through the Closing, each Party shall promptly
inform the other Parties in writing of any change in facts and circumstances
that could render any of the representations and warranties made herein by the
Party providing the notice, inaccurate or misleading if such representations and
warranties had been made upon the occurrence of the fact or circumstance in
question.
 
(b) From the Effective Date through the Closing, Company shall carry on the
operation of its business in the ordinary course consistent with the practice
conducted immediately prior to the Effective Date, and will use commercially
reasonable efforts not to take any action inconsistent with this Agreement.
Except as contemplated hereby or as may be incidental to or in furtherance of
the transactions contemplated hereby or as may have been set forth herein,
Company shall use commercially reasonable efforts to maintain the present
character and quality of its business, including its present operations,
physical facilities, working conditions, and relationships with lessors,
licensors, suppliers, customers, partners (including, without limitation, joint
venture partners, syndication partners and strategic partners) and employees.
Without limiting the generality of the foregoing, unless consented to by Launch
in writing, Company, except as specifically contemplated by this Agreement,
shall not:
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 8

--------------------------------------------------------------------------------

Execution Copy 
 
(i) incur any indebtedness for borrowed or purchase money or letters of credit,
or assume, guarantee, endorse (other than endorsements for deposit or collection
in the ordinary course of business), or otherwise become responsible for
obligations of any other person or entity except in the ordinary course of
business;
 
(ii) issue or redeem any securities other than pursuant to the exercise of
options or warrants outstanding as of the date hereof;
 
(iii) make or incur any obligation to make any distribution to its stockholders;
 
(iv) make any change to its Articles of Incorporation or Bylaws;
 
(v) mortgage, pledge or otherwise encumber any of its assets or sell, transfer
or otherwise dispose of any of its assets except in the ordinary course of
business;
 
(vi) make any investment of a capital nature either by purchase of stock or
securities, contributions to capital, property transfer or otherwise, or by the
purchase of any property or assets of any other person or entity, except in the
ordinary course of business;
 
(vii) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked;
 
(viii) sell, lease, license, transfer or otherwise dispose of assets of Company
in excess of $10,000.00 in any single transaction or series of transactions;
 
(ix) terminate any material contract or make any change in any material contract
which will result in an aggregate value, cost or amount in excess of $50,000.00;
 
(x) make any change in any method of accounting or accounting practice except as
required by GAAP or applicable law;
 
(xi) enter into, modify or amend any employment agreement or arrangement with,
or grant any bonuses, salary increase, or retention pay to, any officer,
director, consultant or key employee, other than (x) in connection with
promotions or other changes in positions or responsibilities of employees that
do not involve an increase in compensation, severance or benefits; or (y)  as
may be required by applicable law or any benefit plan as in effect on the date
hereof;
 
(xii) modify, amend or terminate any benefit plan or increase the benefits
provided under any benefit plan except as required by applicable law and except
for implementation of the new health insurance plan of which Launch has provided
assistance in sourcing and is fully aware and hereby acknowledges;
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 9

--------------------------------------------------------------------------------

Execution Copy 
(xiii) enter into, renew on materially different terms or agree to enter into,
or renew on materially different terms, any employee welfare, pension,
retirement, profit-sharing or similar plan, program, agreement, policy or
arrangement except as required by applicable law;
 
(xiv) enter into any new or renew any other material contract with respect to
the Business which has an aggregate value, cost or amount in excess of
$10,000.00;
 
(xv) file any amended returns with respect to taxes, make or change any election
in respect of material taxes, enter into any closing agreement, settle any claim
or assessment in respect of material taxes, or consent to any extension or
waiver of the limitation period applicable to any claim or assessment in respect
of material taxes;
 
(xvi) make any prepayments with respect to, or advance any funds under, any
agreement or arrangement to which the Company is a party other than in the
ordinary course of business; or
 
(xvii) make any individual cash payment in excess of $10,000.00, other than
payments made in the ordinary course of business (including, without limitation,
payments for taxes due and payments to Company’s suppliers).
 
SECTION 6
 
CONDITIONS TO Company’S AND LAUNCH’S OBLIGATIONS
 
6.1 Conditions to Obligations of Company. The obligations of Company to sell the
Shares are subject, at the option of Company, to the satisfaction or waiver by
Company of the following conditions:
 
(a)  All representations and warranties of Launch contained in this Agreement
shall be true and correct in all material respects at and as of the Closing, and
Launch shall have performed and satisfied in all material respects all covenants
and agreements required by this Agreement to be performed and satisfied by
Launch at or prior to the Closing.
 
(b)  As of the Closing Date, no suit, action or other proceeding (excluding any
such matter initiated by or on behalf of Company) shall be pending or threatened
before any governmental authority seeking to restrain Company or prohibit the
Closing or seeking damages against Company as a result of the consummation of
this Agreement.
 
(c)   All proceedings to be taken by Launch in connection with the transactions
contemplated hereby and all documents incident thereto, including deliveries by
Launch at the Closing under Section 2.1, shall be satisfactory in form and
substance to Company and its counsel, and Company and said counsel shall have
received all such counterpart originals or certified or other copies of such
documents as it or they may reasonably request.
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 10

--------------------------------------------------------------------------------

Execution Copy 
 
(d) No proceeding in which Launch shall be a debtor, defendant or party seeking
an order for its own relief or reorganization shall have been brought or be
pending by or against Launch under any United States or state bankruptcy or
insolvency law.
 
6.2 Conditions to Obligations of Launch. The obligations of Launch to purchase
the Shares are subject, at the option of Launch, to the satisfaction, or waiver
by Launch, of the following conditions:


(a) All representations and warranties of Company contained in this Agreement
shall be true and correct in all material respects at and as of the Closing, and
Company shall have performed and satisfied in all material respects all
agreements and covenants required by this Agreement to be performed and
satisfied by them at or prior to the Closing.


(b) As of the Closing Date, no suit, action or other proceeding (excluding any
such matter initiated by or on behalf of Launch) shall be pending or threatened
before any court or governmental agency seeking to restrain Launch or prohibit
the Closing or seeking damages against Launch or Company or its properties as a
result of the consummation of this Agreement.
(c) All proceedings to be taken by Company in connection with the transactions
contemplated hereby and all documents incident thereto, including deliveries by
Company at the Closing under Section 2.1, shall be satisfactory in form and
substance to Launch and its counsel, and Launch and said counsel shall have
received all such counterpart originals or certified or other copies of such
documents as it or they may reasonably request.
(d) No proceeding in which Company shall be a debtor, defendant or party seeking
an order for its own relief or reorganization shall have been brought or be
pending by or against Company under any United States or state bankruptcy or
insolvency law.


SECTION 7


POST-CLOSING OBLIGATIONS


7.1 Post-Closing Indemnification. 
 
(a) Subject to the provisions of Section 8.1, from and after the Closing,
Company and Company shall indemnify and hold harmless Launch for, from and
against any and all damages arising out of, resulting from or in any way related
to a breach of, or the failure to perform or satisfy any of, the
representations, warranties, covenants and agreements made by Company or
Company, respectively, in this Agreement or in any document or certificate
delivered by Company or Company at the Closing pursuant hereto.
 
(b) Subject to the provisions of Section 8.1, from and after the Closing, Launch
shall indemnify and hold harmless Company for, from and against any and all
damages arising out of, resulting from or in any way related to a breach of, or
the failure to perform or satisfy any of, the representations, warranties,
covenants and agreements and the obligations made by Launch in this Agreement or
in any document or certificate delivered by Launch at the Closing pursuant
hereto.
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 11

--------------------------------------------------------------------------------

Execution Copy 
 
7.2 Anti-Piracy. During the Time Period, Launch shall not solicit or divert to a
third party any business, contract, client, or prospective client that Launch
learned of as a result of its relationship with Company, or assist any other
person, firm, corporation, or entity in doing so or attempting to do so, nor
will Launch use any information it receives regarding the business of Company,
nor will Launch divulge such information to anyone, whether or not such
information is confidential or propriety information of Company. Such
information includes but is not limited to, clients and identified business
opportunities (including identities, contacts, and requirements); financial
information; the business of Company and marketing plans and strategies; and
product formulas and ingredients.“Time Period” shall mean the period beginning
as of the Closing Date of this Agreement and ending two (2) years after the
Closing Date; provided however, that if a court of competent jurisdiction
determines that such period is unenforceable, “Time Period” shall mean the
period beginning as of the Closing Date and ending one (1) year after the
Closing Date of this Agreement.


7.3 Nonpublic Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, Company covenants
and agrees that neither it, nor any other person acting on its behalf, will
provide Launch or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto
Launch shall have executed a written agreement regarding the confidentiality and
use of such information. Company understands and confirms that Launch shall be
relying on the foregoing covenant in effecting transactions in securities of
Company.


7.4 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
7.5 Securities Laws Disclosure; Publicity. Company shall, within 4 business days
following the Closing Date, issue a Current Report on Form 8-K, disclosing the
material terms of the transactions contemplated hereby, and including the
Agreement as an exhibit thereto. Company and Launch shall consult with each
other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither Company nor Launch shall issue any such press
release nor otherwise make any such public statement without the prior consent
of Company, with respect to any press release of Launch, or without the prior
consent of Launch, with respect to any press release of Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, Company shall not publicly disclose the name of
Launch, or include the name of Launch in any filing with the Commission or any
regulatory agency, without the prior written consent of Launch, except: (a) as
required by federal securities law in connection with the filing of the final
Agreement (including signature pages thereto) with the SEC and (b) to the extent
such disclosure is required by law or applicable regulations, in which case
Company shall provide Launch with prior notice of such disclosure permitted
under this clause (b).
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 12

--------------------------------------------------------------------------------

Execution Copy 
 
SECTION 8


GENERAL PROVISIONS


8.1 Limitation on Liability.
 
(a) The representations, warranties, agreements, and indemnities of Launch and
Company set forth in this Agreement or in connection with the transactions
contemplated hereby shall survive the Closing except as expressly provided in
Section 8.1(b).
 
(b) No party shall have any liability under this Agreement to indemnify
(collectively the “Business Indemnities”), in each case unless the indemnifying
Party receives notice in writing from the other Party of such claim under said
indemnity on or before the two-year anniversary of the Closing Date. The
foregoing limitations shall not apply to claims under the Note or claims brought
or arising under Section 3.3 and such representations, warranties and
indemnification claims shall survive the Closing and shall expire upon the date
of the expiration of the applicable statute of limitations. The foregoing
limitations shall not apply to any breaches of or obligations to comply with any
of the other provisions of this Agreement, regardless of whether such breach or
obligation also constitutes a breach or obligation under any of the provisions
specifically listed in this Section 8.1(b).
 
(c) For purposes of this Section 8.1(c), a Party making a claim for indemnity
under Section 7.1 is hereinafter referred to as an “Indemnified Party” and the
Party against whom such claim is asserted is hereinafter referred to as the
“Indemnifying Party”. All claims by any Indemnified Party under Section 7.1
hereof shall be asserted and resolved in accordance with the following
provisions. If any claim or demand for which an Indemnifying Party would be
liable to an Indemnified Party is asserted against or sought to be collected
from such Indemnified Party by a third party, said Indemnified Party shall with
reasonable promptness notify in writing the Indemnifying Party of such claim or
demand stating with reasonable specificity the circumstances of the Indemnified
Party’s claim for indemnification; provided, however, that any failure to give
such notice will not waive any rights of the Indemnified Party except to the
extent the rights of the Indemnifying Party are actually prejudiced or to the
extent that any applicable period set forth in Section 8.1(b) has expired
without such notice being given. After receipt by the Indemnifying Party of such
notice, then upon reasonable notice from the Indemnifying Party to the
Indemnified Party, or upon the request of the Indemnified Party, the
Indemnifying Party shall defend, manage and conduct any proceedings,
negotiations or communications involving any claimant whose claim is the subject
of the Indemnified Party’s notice to the Indemnifying Party as set forth above,
and shall take all actions necessary, including but not limited to the posting
of such bond or other security as may be required by any governmental authority,
so as to enable the claim to be defended against or resolved without expense or
other action by the Indemnified Party. Upon request of the Indemnifying Party,
the Indemnified Party shall, to the extent it may legally do so and to the
extent that it is compensated in advance by the Indemnifying Party for any costs
and expenses thereby incurred,
 
(i) take such action as the Indemnifying Party may reasonably request in
connection with such action,
 
a.  allow the Indemnifying Party to dispute such action in the name of the
Indemnified Party and to conduct a defense to such action on behalf of the
Indemnified Party, and
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 13

--------------------------------------------------------------------------------

Execution Copy 
b.   render to the Indemnifying Party all such assistance as the Indemnifying
Party may reasonably request in connection with such dispute and defense.
 
8.2 Final Agreement. This Agreement constitutes the final and complete agreement
between the Parties concerning the subject matter of this Agreement. This
Agreement supersedes all prior agreements, understandings, negotiations and
discussions, written or oral, between the Parties with respect thereto. Any
modification, revision or amendment of this Agreement shall not be effective
unless made in a writing executed by the Parties.


8.3 Language. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.


8.4 Severability. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
the invalid, illegal or unenforceable provisions(s) had never been contained
herein; provided that such invalid, illegal or unenforceable provisions shall
first be curtailed, limited or eliminated to the extent necessary to remove such
invalidity, illegality or unenforceability with respect to the applicable law as
it shall then be applied.


8.5 Waiver. Except as expressly set forth herein, any waiver of, or promise not
to enforce, any right under this Agreement shall not be enforceable unless
evidenced by a writing signed by the Party making such a waiver or promise.


8.6 Headings. The headings in this Agreement are for the purpose of convenience
only and shall not limit, enlarge or affect any of the covenants, terms,
conditions or provisions of this Agreement.


8.7 Effect of Recitals. The recitals contained in this Agreement are an integral
part of this Agreement.


8.8 Notices. All notices, requests, demands and other communications made
pursuant to this Agreement shall be in writing and shall be sent by registered
or certified mail, return receipt requested, or by commercial courier or by
facsimile transmission to the Parties at the addresses or numbers set forth
below, or to such other person and place as the Party shall designate by notice
to the other Party:
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 14

--------------------------------------------------------------------------------

Execution Copy 
 

 
Company:
BioAuthorize Holdings, Inc.
   
15849 N. 71st Street, Suite 226
   
Scottsdale, AZ 85254
             
Launch:
Launch Pad Research and
   
Marketing Company
   
16680 N. 174th Lane
   
Surprise, AZ 85388
       
With copies to:
Jeffrey R. Perry
   
Jeffrey R. Perry Law Firm, P.C.
   
7119 E. Shea Blvd., Suite 109-111
   
Scottsdale, AZ 85254-6107
               
___________________________
     

 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 15

--------------------------------------------------------------------------------

Execution Copy 
 
8.9 Assignments. No Party may assign this Agreement or delegate any obligations
under this Agreement without obtaining the written consent of each of the other
Parties.


8.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


8.11 Governing Law. This Agreement shall be governed construed and enforced in
accordance with the laws of the State of Arizona and the laws of the United
States of America.


8.12  Remedies. 


(a) Except as provided below, the parties agree to submit disputes between them
relating to this Agreement and its formation, breach, performance,
interpretation and application to arbitration. Arbitration will be conducted in
Phoenix, Maricopa County, Arizona pursuant to the Rules of the American
Arbitration Association (“AAA”), as modified herein. The arbitration shall be
conducted by one (1) arbitrator chosen in accordance with the rules of the AAA.
Unless the arbitrator finds that exceptional circumstances require otherwise,
the arbitrator will grant the prevailing party in arbitration its costs of
arbitration and reasonable attorneys’ fees as part of the arbitration award.
Either party will be entitled to receive in any court of competent jurisdiction
located within the State of Arizona injunctive, preliminary or other equitable
relief, in addition to damages, including court costs and fees of attorneys and
other professionals, to remedy any actual or threatened violation of its rights
with respect to which arbitration is not required hereunder. In this regard and
for the purposes of set forth above, the parties hereto irrevocably submit to
the exclusive jurisdiction of any federal or state court located within the
State of Arizona.


(b) Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in Arizona or in other jurisdictions by suit for judgment on the
arbitration award or in any other manner provided by law.
(c) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof to the address of such party set forth above.


(d) The parties agree that they will incur irreparable harm for any breach of
the terms and conditions of this Agreement and that the remedy of damages shall
be inadequate in such event. Therefore, the parties agree that the Company shall
be entitled to equitable remedies in the event of any breach or threatened
breach of the terms and conditions of this Agreement including, without
limitation, the entry of an injunction to prevent or correct any such breach.
 
[SIGNATURES ON FOLLOWING PAGE]

Securities Purchase Agreement
BioAuthorize Holdings, Inc.
 

Page 16

--------------------------------------------------------------------------------

Execution Copy 



IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the date first above written.


Company:
BioAuthorize Holdings, Inc.






By: /s/ Yada Schneider


Name: Yada Schneider


Title: President & CEO


Launch:
Launch Pad Research and Marketing Company






By: /s/ Doug Oberan
 
Name: Doug Oberan


Title: President
 
 
Securities Purchase Agreement
BioAuthorize Holdings, Inc.
Page 17

--------------------------------------------------------------------------------

Execution Copy 